Spoppord, J.
(Ogden, J., absent.)
One of the auditors appointed by the District Judge in this case, appeals from a judgment on a rule taxing his fees at one hundred dollars, and prays that he may be allowed the sum of four hundred dollars.
A very clear case of error should be made out in an appeal of this kind. The compensation of auditors is left to the sound discretion of the court which appoints them. C. P. 462. The Judge, under whose eye the work is performed, has the best possible opportunity to measure the value of their services. The Code of Practice does not seem to contemplate that witnesses shall be called in to estimate their fees, which arc to be determined by the court, “ according to the nature of the cause,”
From a careful inspection of the record, and consideration of the nature of the cause, we cannot perceive that there is manifest error in the judgment. appealed from.
It is therefore affirmed, with costs.